Citation Nr: 1039649	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for 
lumbar spondylolisthesis with lumbar fusion, status post 
compression fracture, multilevel, with degenerative disc space 
narrowing and arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1943 to 
September 1949 and November 1949 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  
In pertinent part of the April 2004 decision, the RO denied an 
increased rating for the Veteran's lumbar spondylothesis.   

The Veteran testified before the undersigned Veterans Law Judge 
in February 2010. 

In March 2010 the Board remanded this issue on appeal for further 
development.   The Board remanded the matter in order to obtain 
any outstanding records of pertinent treatment and to schedule a 
VA examination to determine the current nature of severity of the 
Veteran's service-connected lumbar spondylolisthesis.  As the 
requested development has been completed, no further action to 
ensure compliance with the remand directive is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's lumbar spondylolisthesis with lumbar fusion, 
status post compression fracture, multilevel, with degenerative 
disc space narrowing and arthritis is manifested by pain and 
limited forward flexion of the thoracolumbar spine to 50 degrees 
with pain at 50 degrees.  There is no evidence that the Veteran 
has ankylosis of the thoracolumbar spine or neurological symptoms 
secondary to his lumbar spine disability. 


CONCLUSION OF LAW

An evaluation in excess of 20 percent for lumbar 
spondylolisthesis with lumbar fusion, status post compression 
fracture, multilevel, with degenerative disc space narrowing and 
arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
November 2003, November 2007, and March 2010 correspondences.  
These letters detailed the elements of an increased rating claim, 
described the evidence and information necessary to substantiate 
the claim, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that a claimant must be informed of the rating formulae for 
all possible scheduler ratings for an applicable rating criteria.  
The Board finds that this was accomplished in the March 2007 
Statement of the Case (SOC).  Dingess also held that VA notice 
must include information regarding the effective date that may be 
assigned, and this has was expressly done in the April 2006 
letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issue 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in December 2003, February 2006, November 2006, and 
May 2010.  The Board finds that these examinations are adequate 
because the medical findings that are stated in terms conforming 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  No further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  38 
C.F.R. § 4.7.  When considering functional impairment caused by a 
service-connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the Veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

A January 2004 rating decision increased the Veteran's service-
connected lumbar spondylolisthesis with lumbar fusion, status 
post compression fracture, multilevel, with degenerative disc 
space narrowing and arthritis to a 20 percent disability rating 
effective October 30, 2003, the date of the Veteran's claim for 
an increased rating.   The April 2004 rating decision denied the 
Veteran an increased rating in excess of 20 percent for his 
lumbar spondylolisthesis.  The Board notes that the April 2004 
rating decision stated that the Veteran was evaluated under the 
criteria in effect prior to September 26, 2003; however, the new 
regulation was considered but did not result in a higher 
evaluation.  The Board notes that the General Rating Formula for 
Diseases and Injuries of the Spine underwent three revisions; 
with the newest rating criteria effective September 26, 2003.  
Since the Veteran filed his claim for an increased rating on 
October 30, 2003, only the newest rating criteria is applicable. 

Under the current regulations, disabilities of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under the 
General Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  The Diagnostic Code that is 
applicable to the Veteran's claim is 5237 (lumbar spine 
disability). 

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against an 
increased rating in excess of 20 percent for lumbar 
spondylolisthesis with lumbar fusion, status post compression 
fracture, multilevel, with degenerative disc space narrowing and 
arthritis.  In order for the Veteran to be granted an increased 
rating there needs to be evidence of forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  

At the Veteran's May 2010 VA examination his range of motion for 
forward flexion was within normal limits, 90 degrees; however at 
his December 2003 VA contracted examination his range of motion 
for forward flexion was from 0 degrees to 70 degrees with pain at 
60 degrees and at his November 2006 VA contracted examination it 
was to 50 degrees and pain started at 50 degrees.  The Board 
notes that at the Veteran's February 2006 VA examination he 
refused to demonstrate his range of motion.  In short, there is 
no evidence of record showing that forward flexion of the 
Veteran's lumbar spine was limited to 30 degrees or less or that 
he had favorable ankylosis.  Accordingly, disability due to the 
Veteran's lumbar spondylolisthesis with lumbar fusion, status 
post compression fracture, multilevel, with degenerative disc 
space narrowing and arthritis does not meet the criteria for a 40 
percent disability rating.  Instead his service-connected 
disability more nearly approximates the criteria for a 20 percent 
disability rating since there is evidence that the Veteran's 
range of motion for forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees.  The 
Board notes that even though his range of motion for flexion was 
normal at his May 2010 VA examination the preponderance of the 
evidence still shows that his range of motion for flexion is 
between 30 degrees and 60 degrees and that he has demonstrated an 
abnormal gait. 

In addition, the Board has considered that the Notes following 
the General Rating Formula for Diseases and Injuries of the Spine 
provide further guidance in rating diseases or injuries of the 
spine.  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  

Here, the Veteran's VA treatment records, and statements 
(including at his February 2010 hearing) revealed some complaints 
of radiation and bladder impairment.  However, after a careful 
review of the medical evidence, the Board finds that the 
preponderance of the evidence is against a separate rating for 
neurological symptoms associated with the lumbar spine strain 
with degenerative changes of L3-L4.  First, the Board notes that 
a careful review of the Veteran's claims file reveals numerous 
reports of leg pain, radiculopathy into the hip, and lower 
extremity pain.  The Veteran testified in February 2010 that he 
had aching pain down through his hips and a numbness and tingling 
sensation in front of his feet, as well as sharp pain.  An August 
2003 private treatment note stated that the Veteran had left 
extremity pain that was "felt to be secondary to spinal 
stenosis."  

A February 2005 private treatment note stated that the Veteran 
was being followed for spondylolisthesis L5 on S1 and that he had 
bilateral foot numbness and tingling with some right lower 
extremity radiation pain.   However, his nerve conduction study 
did not diagnosis the Veteran with any hip or foot radiculopathy 
but instead the Veteran was diagnosed with chronic multilevel 
cervical radiculopathies from C4 to T1 worse at C6 and C7-8 
bilaterally and compressive neuropathy of the right median nerve 
at the wrist, right ulnar nerve at the elbow, and the left ulnar 
nerve at the rise.  [The Veteran is already service connected for 
disability involving the cervical spine with bilateral upper 
extremity radiculopathy, and the propriety of the evaluation 
assigned for this disability is not the subject of this appeal.]  
In a November 2003 private treatment note and at the December 
2003 and November 2006 VA contracted examinations it was noted 
that there was no radiation or shooting of pain.  At his February 
2006 VA examination it was noted that his:

		Baseline manifestation reported as low back pain, 
      sharp and dull, from his hips, and legs, and
       "unknown origins." He reported localized low back 
      pain without radiation, but he complains of numbness 
      and tingling in the feet and leg (unknown origins). 

At the Veteran's May 2010 VA examination it was noted that the 
Veteran had subjective complaints that were compatible with 
radiculopathy but on examination there was no objective evidence.  
The Board notes that the Veteran reported tingling below his 
ankles, it is also noted that the Veteran has a diagnosis of 
diabetes mellitus.  The VA examiner stated that:

		the numbness in his feet is in a non-dermatomal 
		distribution most compatible with peripheral
		neuropathy.
 
As shown above, the Veteran has denied radiation and when the 
Veteran asserted that he had radiculopathy at the May 2010 
examination there was no objective evidence of neuropathy.  The 
only evidence of neuropathy was the Veteran's non-dermatomal 
distribution of his feet that medical professionals have related 
to peripheral neuropathy.  In addition, the February 2006 VA 
examination stated that the neuropathy was of unknown origins.  
Therefore, the Board finds that there is no medical evidence to 
support any assertions that the Veteran has a neurological 
condition that is secondary to his lumbar spondylolisthesis with 
lumbar fusion, status post compression fracture, multilevel, with 
degenerative disc space narrowing and arthritis.   Accordingly, a 
separate rating is not warranted. 

As noted above, the Veteran has reported bladder impairment.  
However, even though a November 2003 emergency room note stated 
that the Veteran had chronic bladder dysfunction the Board finds 
that a separate rating is not warranted.  In addition to the 
November 2003 emergency room note, a private treatment note 
stated that the Veteran had chronic bladder dysfunction.  
However, also in November 2003 the Veteran denied bowel or 
bladder incontinence.  At the May 2010 VA examination the Veteran 
reported problems with frequency but the examiner noted: 

		The Veteran states today that he has problems with 
		frequency, which is common at his age because of 
      incomplete emptying of the bladder.  Spinal stenosis 
      whether in the cervical spine or the lumbar spine can 
      cause incontinence, but he does not have incontinence. 
      Incontinence is a loss of control. 

Therefore, even though the Veteran has reported bladder 
dysfunction there is no evidence that it is secondary to his 
service connected lumbar spondylolisthesis with lumbar fusion, 
status post compression fracture, multilevel, with degenerative 
disc space narrowing and arthritis.   As such, a separate rating 
is not warranted.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the basis 
of limitation of range of motion.  See DeLuca, supra.  While the 
Veteran's VA examinations, treatment notes, and testimony 
revealed that he used crutches and that he had pain there was no 
evidence of discomfort, fatigability, incoordination, and 
weakness that resulted in a higher limitation of motion.  The 
Board finds that the currently assigned 20 percent rating for the 
lumbar spondylolisthesis with lumbar fusion, status post 
compression fracture, multilevel, with degenerative disc space 
narrowing and arthritis already contemplates any pain on 
limitation of motion and does not warrant an additional rating 
under DeLuca.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  At the Veteran's February 2006 VA examination 
he reported one incapacitating episode two years prior.  When he 
was asked at that examination how his service connected 
disability impacted his work he stated that he was not looking 
for work; the Board notes that the Veteran retired in 1987.  A 
February 2005 treatment note stated that was not able to do 
things like he used to but he was still independent at home with 
the use of crutches.  The Board finds that there is no evidence 
that he has marked interference with employment or frequent 
periods of hospitalization which would render impractical the 
application of the regular rating schedule; the criteria for 
extraschedular rating does not apply.  

In sum, the Board finds that the disability due to the Veteran's 
lumbar spondylolisthesis with lumbar fusion, status post 
compression fracture, multilevel, with degenerative disc space 
narrowing and arthritis is not so severe as to approach the 
criteria for an increased rating.  The disability is not 
manifested by limitation of forward flexion to 30 degrees or less 
and there is no sign of ankylosis.  Likewise, there is no medical 
evidence on file showing that the Veteran has a compensable 
neurological condition secondary to his lumbar spondylolisthesis 
with lumbar fusion, status post compression fracture, multilevel, 
with degenerative disc space narrowing and arthritis.  Therefore, 
an increased rating in excess of 20 percent for the lumbar 
spondylolisthesis with lumbar fusion, status post compression 
fracture, multilevel, with degenerative disc space narrowing and 
arthritis effective October 30, 2003 is not warranted. 


ORDER

An increased rating in excess of 20 percent for lumbar 
spondylolisthesis with lumbar fusion, status post compression 
fracture, multilevel, with degenerative disc space narrowing and 
arthritis is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


